United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Albany, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-163
Issued: March 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 31, 2012 appellant filed a timely appeal of a September 28, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP), denying his application for
reconsideration without merit review of the claim. Since more than 180 days elapsed from the
last merit decision on January 9, 2012 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of the claim pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 11, 2011 appellant, then a 43-year-old painter, filed a traumatic injury claim
alleging a back injury on July 29, 2011 in the performance of duty. On the claim form, he
indicated that he was in the bathroom and as he pushed his trousers to the floor he felt severe
back pain. By letter dated August 17, 2011, OWCP requested additional factual and medical
evidence. Appellant submitted an August 3, 2011 statement describing the July 29, 2011
incident. In an August 17, 2011 report, Dr. Jason Potocki, a Board-certified orthopedic surgeon,
noted that appellant reported back pain at work while getting ready to use the bathroom. He
provided results on examination and noted that thoracic and lumbar spine x-rays were essentially
normal.
By decision dated September 21, 2011, OWCP denied the claim for compensation. It
found an incident occurred as alleged, but the medical evidence was insufficient to establish
causal relation.
Appellant requested reconsideration. He submitted a September 27, 2011 report from
Dr. Potocki who reported that appellant had a thoracic magnetic resonance imaging (MRI) scan
but he was unable to review the images.
By decision dated January 9, 2012, OWCP reviewed the case on its merits and denied
modification. It found the medical evidence was insufficient to establish the claim.
In a letter dated September 18, 2012, appellant requested reconsideration. The evidence
submitted with the request included the August 3, 2011 factual statement as to the July 29, 2011
incident. In a February 7, 2011 statement, appellant described a January 25, 2011 incident in
which he was operating a forklift and was struck by a motor vehicle. In a report dated
September 23, 2011, Dr. Shane Kudela, a radiologist, reported that a thoracic MRI scan showed
mild posterior disc protrusions at T4-5 and T7-8. Appellant also submitted a November 28, 2011
report from Dr. Mark Wolgin, a Board-certified orthopedic surgeon, who stated that appellant
had undergone an anterior cervical discectomy and fusion approximately eight months earlier.
Dr. Wolgin noted that appellant continued to complain of left leg weakness, neck and shoulder
pain. In a report dated September 5, 2012, he provided a history that appellant was involved in a
forklift injury at work on January 25, 2011. Dr. Wolgin noted that appellant underwent C5-6
surgery on March 21, 2011. He provided results on examination and reviewed x-rays. In a form
report dated September 5, 2012, Dr. Wolgin noted a forklift injury on January 25, 2011 and
indicated that the diagnosed condition of thoracic disc herniation was causally related to the
incident.
By decision dated September 28, 2012, OWCP determined the application for
reconsideration was insufficient to further warrant merit review of the claim.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent evidence not previously considered by OWCP.”3 20
C.F.R. § 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in 20 C.F.R. § 10.606(b)(2) will be denied by OWCP without review of the
merits of the claim.4
ANALYSIS
Appellant, through his attorney, requested reconsideration by letter dated
September 18, 2012. He did not show that OWCP erroneously applied or interpreted a specific
point of law or advance a relevant legal argument not previously considered by OWCP.
The claim for compensation was denied on the grounds that the medical evidence was
insufficient to establish that appellant sustained a back injury on July 29, 2011 as alleged.
OWCP accepted that an incident occurred in a bathroom on July 29, 2011 when he felt back
pain. Appellant did not submit new and relevant medical evidence as to establish whether he
sustained injury causally related to the July 29, 2011 incident. The medical evidence submitted
on reconsideration is not relevant to the claim for compensation in this case. The MRI scan
report does not discuss the July 29, 2011 bathroom incident. Appellant submitted evidence from
Dr. Wolgin that referred to a January 25, 2011 forklift incident and a diagnosis of thoracic disc
herniations. Dr. Wolgin did not address the July 29, 2011 bathroom incident or otherwise
provide any new and relevant evidence as to this claim. A claim for injury on January 25, 2011
is not before the Board on this appeal.
The Board finds appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(2) for reopening the case for merit review. Appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by OWCP, or submit relevant and pertinent evidence not previously
considered by OWCP. The Board accordingly finds that OWCP properly declined to reopen the
case for merit review of the claim for compensation.

2

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”)
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

3

CONCLUSION
The Board finds that OWCP properly determined that the application for reconsideration
was insufficient to warrant merit review of the claim for compensation.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2012 is affirmed.
Issued: March 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

